Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims use the word “preferably.” Which is an exemplary language. The issue is that it is not clear if the claims require the limitation or not (See MPEP 2173.05(d)). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Porter (US 4,789,171 A).
	Regarding claim 1, Porter discloses a cart for use as a bicycle trailer (power-towed trailer; note that a bicycle is a human powered vehicle) or as a handcart (manual wheelbarrow) with a frame (34) with a pair of wheels (wheels 62 and 64) and with a loading surface (barrow 20) and with a foldable drawbar (elements 75 and 76) with a drawbar body which is designed to be connected to a bicycle in a first position (see Figure 8) and to be guided by a user's hand in a second position (see Figure 2), characterized in that the foldable drawbar has a drawbar holder (brackets 70 and 71) arranged on the frame, wherein the drawbar holder is designed to receive the drawbar body in the first position and in the second position.
	Regarding claim 2, Porter further teaches that the cart according to claim 1, characterized in that the drawbar holder is designed to receive the drawbar body in the first position (see Figure 8) at least substantially horizontally (X, Y) and in the second position (see Figure 2) obliquely with respect to the horizontal (X, Y) pointing upwards in the vertical direction (Z).
	Regarding claim 3, Porter further teaches that the cart according to claim 1, characterized in that the drawbar holder has a horizontal receiving region (first portion 72) which is designed to receive a fastening region (33a) of the drawbar body in the first position, and the drawbar holder has an oblique receiving region (second portion 73) which is designed to receive the fastening region of the drawbar body in the second position.
	Regarding claim 4, Porter further teaches that the cart according to claim 1, characterized in that the drawbar holder, preferably a horizontal receiving region (first portion 72) of the drawbar holder, has at least one pair of through-openings (Bracket 70 has a pair of holes, one above the other, at 110) which, in the first position of the drawbar body, are designed to be connected by means of a connecting element (retaining spring member 95 and pin 96) to a pair of horizontal through-openings in the drawbar body, preferably in a fastening region of the drawbar body.
	Regarding claim 7, Porter further teaches that the cart according to claim 4, characterized in that the connecting element is designed to secure itself (by the retaining spring member 95).
	Regarding claim 16, Porter further teaches that the cart according to claim 1, characterized in that the loading surface has laterally in the transverse direction (Y) in each case an edge (sides 24 and 25; see Figure 2) protruding upward in the vertical direction (Z).
	Regarding claim 17, Porter further teaches that the cart according to claim 1, characterized in that the drawbar body has a coupling element (bifurcated universal insert member 100; see Figures 8 and 9) at its end facing away from the frame, which coupling element is designed to be connected to a bicycle in the first position of the drawbar body.
	Regarding claim 18, Porter further teaches that the cart according to claim 1, characterized in that the drawbar body has, in the region of its end facing away from the frame, a grip region (more rearwardly directed section 86; see Figure 1) which is designed to be gripped by one hand of a user in the second position of the drawbar body.
Allowable Subject Matter
Claims 5, 6, 9, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8, 10-12, 14, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claim 8 teaches a stand holder, which is arranged on the frame, and a stand element, which is held in a foldable manner by the stand holder, the stand holder having a recess within which the stand element can be hinged between a folded state and an unfolded state. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach convertible carts of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.S./Examiner, Art Unit 3611

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611